EXHIBIT 10.1

 

FORM OF

ASSET PURCHASE AGREEMENT

 

 

THIS AGREEMENT is made and entered into ____________________, 2014, by and among
PVPower, Inc., a Delaware corporation (“Seller”), and Juhl Energy, Inc., a
Delaware corporation (“Purchaser”).

 

RECITALS

 

A.     Seller provides to its customers direct solar PV (photovoltaic)
distribution in North America, focusing on products, logistics and engineering
services, related thereto. The business of Seller as described above is referred
to herein as the “Business.”

 

B.     Seller desires to sell all of Seller’s assets, properties and rights
related exclusively to, or otherwise used primarily in connection with the
operation of, the Business, of whatever kind and wherever located, but which
exclude the Excluded Assets, as herein defined (the “Purchased Assets”), and
Purchaser desires to purchase the Purchased Assets, all on the terms contained
in this Agreement.

 

AGREEMENTS

 

Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

Purchase and Sale of Assets

 

1.1     Agreement to Purchase and Sell. On the terms contained in this
Agreement, Purchaser hereby purchases from Seller, and Seller hereby sells to
Purchaser, all of the Purchased Assets. The Purchased Assets are being sold to
Purchaser free and clear of any liens, title claims, encumbrances or security
interests.

 

1.2     Enumeration of Purchased Assets. The Purchased Assets include, without
limitation, the following items related exclusively to, or otherwise used
primarily in connection with the operation of, the Business:

 

a.     All furniture, fixtures, equipment (including office equipment),
machinery, parts, computer hardware, tools, and all other tangible personal
property including, without limitation, the Kiwi assets (collectively, the
“Tangible Assets”);

 

b.     All claims and rights (and benefits arising therefrom) against suppliers
under warranties covering any of the Tangible Assets (collectively, the
“Transferred Claims”), and all permits, to the extent they are legally
transferable by Seller;

 

c.     All Purchased Intellectual Property (as defined in Article VII, below)
and all goodwill associated with the Purchased Intellectual Property including
without limitation the “PVPower” website and the “Solarbear” website;

 

 
 

--------------------------------------------------------------------------------

 

 

d.     All of Seller’s right, title and interest in, to and under those
agreements, contracts, licenses, leases, sales orders, sales contracts, purchase
orders, purchase contracts, quotations, bids, contracts, license agreements,
sales representative agreements, service agreements, supply agreements, computer
software agreements, technical service agreements and other agreements of the
Business as set forth on Schedule 1.2(d) attached hereto (the “Assumed
Contracts”) (but only those that Seller is entitled to assign and transfer to
Purchaser pursuant to the terms of Section 6.3, below);

 

e.     All contracts with Seller's customers, as specifically listed on Schedule
1.2(e) attached hereto (“Customer Contracts”) and all work in process and work
product created by Seller pursuant to the Customer Contracts that Seller is
entitled to assign and transfer to Purchaser pursuant to the terms of Section
6.3, below

 

f.     Copies of all customer lists, customer records and information, and all
books and records, as described in Schedule 1.2(f) attached hereto (“Books and
Records”), but excluding such books, records, data and other information which
Seller is prohibited by Law or contract from assigning and transferring to
Purchaser (Purchaser acknowledges that, as provided herein, Seller will be
retaining copies of all such books, records, data and other information for its
continued use outside of the Business, but subject to the limitations contained
in Section 6.10, below);

 

g.     All rights in connection with deposits and prepaid expenses, except as
disclosed on Schedule 1.2(g) attached hereto;

 

h.     All computer software, including all documentation and source codes with
respect to such software and licenses and leases of software (but only software
that Seller is entitled to assign and transfer to Purchaser pursuant to the
terms of Section 6.3, below);

 

i.     All sales and promotional materials, catalogues and advertising
literature (subject to Purchaser’s agreement to remove any reference to Seller’s
name, logo and/or other Intellectual Property that does not constitute Purchased
Intellectual Property, and which appears on such materials, prior to using or
reproducing such materials); and

 

j.     All telephone numbers of Seller.

 

1.3     Excluded Assets. Notwithstanding Sections 1.1 and 1.2, the Purchased
Assets shall not include the following assets of Seller (the “Excluded Assets”):

 

a.     All cash on hand and in banks and other financial institutions, cash
equivalents, and investments;

 

b.     Claims (and benefits to the extent they arise therefrom) other than the
Transferred Claims;

 

c.     Seller’s name, corporate charter, minute and stock record books, income
tax returns, corporate seal, checkbooks and cancelled checks;

 

 
 

--------------------------------------------------------------------------------

 

 

d.     Tax and/or insurance refunds;

 

e.     Retirement plans and related assets; and

 

f.     All of Seller's assets not specifically included within the Purchased
Assets, including: (i) those contracts and agreements with current and former
customers of the Business which Seller has completed prior to the date hereof,
and all related work product, communications and information; and (ii) Seller's
assets which include, but are not limited to, assets used in connection with the
Business.

 

ARTICLE II

Assumption of Liabilities

 

2.1     Assumed Liabilities. As partial consideration for the Purchased Assets,
Purchaser hereby assumes and agrees to discharge and perform the following (and
only the following) liabilities of Seller applicable to the Business (the
“Assumed Liabilities”):

 

a.     All of the liabilities and obligations of Seller that accrue after the
date hereof under the Assumed Contracts (and Purchaser agrees to perform such
obligations within the time frames stated in the Assumed Contracts);

 

b.     All of the liabilities and obligations of Seller that accrue after the
date hereof under customer, vendor and other agreements or contracts applicable
to the Business and which are identified on Schedule 1.2(d) that are not
assigned or transferred to Purchaser, but with respect to which, pursuant to
Section 6.3 or otherwise, Purchaser performs and/or otherwise obtains the
benefit thereof during the period after the date hereof (collectively, the
“Non-Assigned Contracts”) (and Purchaser agrees to perform such obligations
within the time frames stated in the Non-Assigned Contracts.     

 

c.     The accounts payable incurred from and after the date hereof, and all
other liabilities of the Business, arising from and after the date hereof; and

 

d.     Liabilities of Seller under any permits which were issued to Seller in
the ordinary course of business prior to the date hereof and which are assigned
or transferred to Purchaser pursuant to the provisions hereof, to the extent
such liabilities relate to the operation of the Business on or after the date
hereof.

 

ARTICLE III

Consideration; Closing; Effective Time

 

3.1     Consideration. In consideration for the purchase of the Purchased
Assets, Purchaser agrees to deliver to Seller and Seller agrees to accept the
delivery of 600,000 shares of unregistered common stock of the Purchaser (the
“Stock Consideration”) issued to the Seller.

 

 
 

--------------------------------------------------------------------------------

 

 

3.2     Closing Date; Effective Time. The consummation of transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Synergy Law Group, LLC, Chicago, Illinois at 10:00 a.m. on a date to be
agreed by Purchaser and Seller (the “Closing Date”), which shall be no later
than the tenth business day following receipt of the necessary approvals by
Seller including shareholder approval. At the Closing, subject to the terms and
conditions of this Agreement, the parties hereto shall cause the asset purchase
transaction to be consummated by delivery of the closing documents provided in
Article V, at which time the transaction shall become effective (the “Effective
Time”).

 

 

ARTICLE IV

Representations and Warranties

 

4.1     Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller, that:

 

a.     Purchaser has full power and authority to enter into and perform (x) this
Agreement and (y) all documents and instruments to be executed by Purchaser
pursuant to this Agreement (collectively, “Purchaser’s Ancillary Documents”).

 

b.     This Agreement has been, and Purchaser’s Ancillary Documents will be,
duly executed and delivered by duly authorized officers of Purchaser and, upon
execution, will be valid and legally binding obligations of Purchaser,
enforceable against Purchaser in accordance with their respective terms.

 

c.     Neither the execution and delivery of this Agreement and Purchaser’s
Ancillary Documents by Purchaser, nor the consummation by Purchaser of the
transaction contemplated hereby, will conflict with or result in a breach of any
of the terms, conditions or provisions of Purchaser’s Articles of Incorporation
or by-laws, or of any statute or administrative regulation, or of any order,
writ, injunction, judgment or decree of any court or governmental authority or
of any arbitration award.

 

d.     Purchaser has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) of the Exchange Act, as a public reporting company (the foregoing
materials being collectively referred to herein as “SEC Reports”). As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder, none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of Purchaser included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of Purchaser and
its consolidated subsidiaries if any, as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

 

 
 

--------------------------------------------------------------------------------

 

 

e.     Purchaser is currently listed in good standing on the OTC Bulletin Board
(OTCBB) under the trading symbol JUHL.OB.

 

f.     The shares representing the Stock Consideration, upon issuance, will be
validly issued, fully paid and non-assessable, and the issuance of the shares
representing the Stock Consideration is not in violation of any of the
provisions of its Articles of Incorporation or by-laws, or any agreements,
instruments or other obligations entered into by the Purchaser.

 

4.2     Seller’s Representations and Warranties. Seller represents and warrants
to Purchaser that, except as set forth in the schedule delivered by Seller to
Purchaser concurrently herewith and identified as the “Disclosure Schedule”:

 

a.     Seller is a corporation duly incorporated, validly existing and in
current status, under the laws of the State of Delaware, and has not filed
articles of dissolution with the Delaware Secretary of State. Seller has all
necessary corporate power and authority to conduct the Business as the Business
is now being conducted.

 

b.     Seller has qualified as a foreign corporation, and is in good standing,
under the Laws of all jurisdictions where the nature of the Business or the
nature or location of its assets requires such qualification.

 

c.     Seller has full corporate power and authority to enter into and perform
(x) this Agreement and (y) all documents and instruments to be executed by
Seller pursuant to this Agreement (collectively, “Seller’s Ancillary
Documents”). This Agreement has been, and Seller’s Ancillary Documents will be,
duly executed and delivered by duly authorized officers of Seller and, upon
execution, will be valid and legally binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, except as
enforceability may be limited by applicable equitable principles (whether
applied in a proceeding at law or in equity) or by bankruptcy, insolvency,
reorganization, moratorium, or similar Laws affecting creditors’ rights
generally, by the exercise of judicial discretion in accordance with general
equitable principles, and by equitable defenses that may be applied to the
remedy of specific performance.

 

d.     Except Seller shareholder consent and otherwise as disclosed on Schedule
4.2(d), no consent, authorization, order or approval of, or filing or
registration with, any governmental authority or other person is required for
the execution and delivery of this Agreement and Seller’s Ancillary Documents
and the consummation by Seller of the transaction contemplated by this Agreement
and Seller’s Ancillary Documents.

 

e.     Neither the execution and delivery of this Agreement and Seller’s
Ancillary Documents by Seller, nor the consummation by Seller of the transaction
contemplated hereby, will conflict with or result in a breach of any of the
terms, conditions or provisions of Seller’s Articles of Incorporation or
By-laws, or of any statute or administrative regulation, or of any order, writ,
injunction, judgment or decree of any court or any governmental authority or of
any arbitration award.

 

 
 

--------------------------------------------------------------------------------

 

 

f.     Seller’s books, accounts and records are, and have been, maintained in
Seller’s usual, regular and ordinary manner, in accordance with generally
accepted accounting principles and all transactions to which Seller has been a
party are properly reflected therein.

 

g.     Complete and accurate copies of the internally prepared statements of
profit and loss of Seller, all as of and for the years ended December 31, 2012
and December 31, 2011, and for the interim period ending June 30, 2013,
respectively, are contained in Schedule 4.2(g), attached hereto. Said financial
statements accurately reflect the results of operations of the Business for the
respective periods covered by said statements, in accordance with generally
accepted accounting principles, consistently applied.

 

h.     Seller has good and marketable title to, and the corporate power to sell,
the Purchased Assets, free and clear of any liens, claims, encumbrances and
security interests, except for liens for non-delinquent taxes. No unreleased
mortgage, trust deed, chattel mortgage, security agreement, financing statement
or other instrument encumbering any of the Purchased Assets has been recorded,
filed, executed or delivered.

 

i.     Except as disclosed on Schedule 4.2(i) attached hereto, since July 1,
2013, Seller has not, with respect to the Business:

 

i.     sold or in any way transferred or otherwise disposed of any of its assets
or property, except for (A) sales of obsolete assets and (B) cash applied in
payment of Seller’s liabilities, in the usual and ordinary course of business;

 

ii.     suffered any material casualty, damage, destruction or loss, or any
material interruption in use, of any material assets or property (whether or not
covered by insurance), on account of fire, flood, riot, strike or other hazard
or act of god;

 

iii.      waived any right or cancelled or compromised any debt or claim, other
than in the ordinary course of business;

 

iv.     borrowed any money or issued any bonds, debentures, notes or other
corporate securities evidencing money borrowed; or

 

v.     without limitation by the enumeration of any of the foregoing, except for
the execution of this Agreement, entered into any transaction other than in the
usual and ordinary course of business.

 

j.     Schedule 4.2(j) attached hereto, correctly and completely lists and
describes all material contracts, leases, and agreements to which Seller is a
party and which relates to the conduct of the Business, including, without
limitation: employment and employment related agreements; covenants not to
compete; loan agreements; notes; security agreements; sales representative,
distribution, franchise, advertising and similar agreements; license agreements;
purchase orders and purchase contracts and sales orders and sales contracts. All
contracts, leases and other instruments referred to in this Section 4.2(j), and
all other contracts or instruments to which Seller is a party, are in full force
and binding upon the parties thereto. No material default by Seller has occurred
thereunder and, to the best of Seller’s knowledge, no material default by the
other contracting parties has occurred thereunder nor has Seller received notice
of same. No event, occurrence or condition exists which, with the lapse of time,
the giving of notice, or both, or the happening of any further event or
condition, would become a material default by Seller thereunder.

 

 
 

--------------------------------------------------------------------------------

 

 

k.     Except as disclosed in Schedule 4.2(k) attached hereto, there is no
litigation or proceeding, in law or in equity, and there are no proceedings or
governmental investigations before any commission or other administrative
authority, pending, or, to Seller’s knowledge, threatened in writing, against
Seller or its affiliates, or with respect to the consummation of the transaction
contemplated hereby, or the use of the Purchased Assets (whether used by
Purchaser after the date hereof or by Seller prior thereto), nor has Seller
received written notice of same.

 

l.     Except as disclosed in Schedule 4.2(l) attached hereto, Seller has not
made any oral or written warranties with respect to the quality or absence of
defects of its products or services which it has sold or performed which are in
force as of the date hereof except as shall be described in the Disclosure
Schedule. There are no material claims pending or, to the best of Seller’s
knowledge, anticipated or threatened against Seller with respect to the quality
of or absence of defects in such products or services, nor has Seller received
written notice of same.

 

m.     All Intellectual Property used by the Business is identified in Schedule
4.2(m) attached hereto, and such Intellectual Property is referred to herein as
the “Purchased Intellectual Property.”

 

n.     Regarding the Purchased Intellectual Property: (i) Seller is the owner of
or duly licensed to use each trademark and its associated goodwill; (ii) each
trademark registration, if any, exists and has been maintained in good standing;
(iii) each patent and application included in the Intellectual Property, if any,
exists, is owned by or licensed to Seller, and has been maintained in good
standing; (iv) each copyright registration, if any, exists and is owned by
Seller; (v) to Seller’s knowledge, no other firm, corporation, association or
person claims the right to use in connection with similar or closely related
goods and in the same geographic area, any mark which is identical or
confusingly similar to any of the trademarks, nor has Seller received written
notice of same; (vi) Seller has no knowledge of any claim asserting that any
third party owns any rights in any of the Purchased Intellectual Property, nor
has Seller received written notice of same; (vii) Seller has no knowledge of any
claim asserting that Seller’s use of any Purchased Intellectual Property
infringes any right of any third party, nor has Seller received written notice
of same; and (viii) Seller has no knowledge that any third party is infringing
any of Seller’s rights in any of the Purchased Intellectual Property, nor has
Seller received written notice of same.

 

o.     The Tangible Assets are, to Seller’s knowledge, in good operating
condition and repair (ordinary wear and tear excepted).

 

 
 

--------------------------------------------------------------------------------

 

 

p.     The copies of all Customer Contracts furnished by Seller to Purchaser
pursuant to the terms of this Agreement are complete and accurate. The
Disclosure Schedule contains complete and accurate copies of all documents
referred to therein. The information contained in the Disclosure Schedule is
complete and accurate.

 

q.     To the knowledge of the Seller, no hazardous substance has been
discharged, disposed of, dumped, injected, pumped, deposited, spilled, leaked,
emitted or released at, on or under any property now or previously owned, leased
or operated by the Seller.

 

r.     The Seller has been and is in compliance in all material respects with
all environmental laws and has obtained and is in compliance with all
environmental permits; such environmental permits are valid and in full force
and effect and will not be terminated or impaired or become terminable, in whole
or in part, as a result of Purchaser’s purchase of the Purchased Assets.

 

s.     The Seller has not received any written notice from a governmental
authority that alleges that the Seller is materially violating any environmental
laws. To the knowledge of the Seller, no current or prior owner of any property
leased or controlled by the Seller has received any written notice from a
governmental authority that alleges that such current or prior owner or the
Seller is materially violating any environmental laws.

 

4.3     Seller’s Representations and Warranties with respect to Stock
Consideration. Seller represents and warrants to Purchaser that, with respect to
the Stock Consideration:

 

a.     The Seller acknowledges that the shares representing the Stock
Consideration being acquired from the Purchaser are restricted securities as
that term is defined in Rule 144 of the Securities Act.

 

b.     Seller (A) understands that the shares representing the Stock
Consideration are not registered under the Securities Act, or under any state
securities laws, and are being offered and sold in reliance upon federal and
state exemptions for transactions not involving any public offering, (B) is
acquiring the shares representing the Stock Consideration solely for its own
account for investment purposes, and not with a view of distribution thereof,
(C) is a sophisticated investor with knowledge and experience in business and
financial matters; (D) has received certain information concerning the Purchaser
and has had the opportunity to obtain additional information as desired in order
to evaluate the merits and the risks inherent in holding the shares representing
the Stock Consideration, and (E) is able to bear the economic risk and lack of
liquidity inherent in holding the shares representing the Stock Consideration.
Seller is aware of the risk factors associated with the shares representing the
Stock Consideration as described in the publicly filed documents of Purchaser.

 

c.     Seller hereby makes the following additional agreements, representations,
and warranties with and to the Purchaser: Seller (a) has made other investments
or engaged in other substantial business activities prior to receiving the Stock
Consideration; (b) was not organized for the purpose of acquiring Stock
Consideration; (c) has the power and authority to execute and comply with the
terms of this Agreement; and (d) Seller’s business is located in the state set
forth in its address as set forth in Article VIII.

 

 
 

--------------------------------------------------------------------------------

 

 

d.     Seller is capable of evaluating the merits and risks of its investment in
Purchaser and has the capacity to protect its interests.

 

e.     Seller is an “accredited investor” as defined in Rule 501(a)(8) under the
Securities Act because all of its equity owners are accredited investors.

 

f.     The Seller consents to the placement of one or more legends on any
certificate or other document evidencing ownership of the shares representing
the Stock Consideration stating that they have not been registered under the Act
and are subject to the terms of this Agreement, and setting forth or referring
to the restrictions on the transferability and sale thereof.

 

ARTICLE V

Deliveries

 

5.1     Seller Deliveries. On the Closing Date, Seller shall deliver to
Purchaser the following:

 

a.     A certificate from the Secretary of Seller setting forth the resolutions
of the Board of Directors and the Shareholders authorizing the execution of this
Agreement and Seller’s Ancillary Documents and the taking of any and all actions
deemed necessary or advisable to consummate the transactions contemplated
herein; and

 

b.     An Assignment Agreement and Bill of Sale, in the form attached as Exhibit
A hereto, duly executed by Seller.

 

5.2     Purchaser Deliveries. On the Closing Date, Purchaser shall deliver to
Seller the following:

 

a.     The stock certificate representing the Stock Consideration (or evidence
thereof issued to transfer agent in the form of an instruction letter)

 

b.     The Assumption Agreement, in the form attached as Exhibit B hereto, duly
executed by Purchaser;

 

c.     A certificate from the Secretary of Purchaser setting forth the
resolutions of the Board of Directors authorizing the execution of this
Agreement and Purchaser’s Ancillary Agreements and the taking of any and all
actions deemed necessary or advisable to consummate the transactions
contemplated herein;

 

d.     The Assignment Agreement and Bill of Sale duly executed by Purchaser.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE VI

Other Agreements

 

6.1     Post-Execution Agreements. This Article VI contains certain additional
agreements among the parties to this Agreement.

 

6.2     Inspection of Records. Seller and Purchaser shall each retain and make
their respective books and records applicable to the Business (including work
papers in the possession of their respective accountants) available for
inspection by the other party, or by its duly authorized representatives, for
reasonable business purposes at all reasonable times during normal business
hours, for a five (5) year period. As used in this Section 6.2, the right of
inspection includes the right to make extracts or copies. The representatives of
a party inspecting the records of the other party shall be reasonably
satisfactory to the other party.

 

6.3     Certain Assignments; Seller Cooperation. Any other provision of this
Agreement to the contrary notwithstanding, this Agreement shall not constitute
an agreement to transfer or assign, or a transfer or assignment of, any claim or
agreement, contract (including any Assumed Contract), lease, permit, commitment,
sales order or purchase order, or any benefit arising thereunder or resulting
therefrom, if an attempt at transfer or assignment thereof without the consent
required or necessary for such assignment, would constitute a breach thereof or
in any way adversely affect the rights of Purchaser or Seller thereunder. If
such a consent or agreement to transfer or assign is not obtained for any
reason, Purchaser and Seller shall cooperate in any arrangement Purchaser may
reasonably request to provide for Purchaser the benefits under such claim,
agreement, contract (including any Assumed Contract), lease, permit, commitment
or order, provided that any such requested arrangement would not require Seller
to make any payment to any third party or cause Seller to incur any liability to
any third party.

 

6.4     Use of Purchased Intellectual Property; References to Seller. Seller
shall cease to use and shall not license or permit any third party to use any
Purchased Intellectual Property. Purchaser may refer to the Business as formerly
being Seller’s. Seller agrees to indicate on its website that it no longer is in
the Business, in such location and for such period of time as reasonably
determined by Seller after input from and consultation with Purchaser in order
to avoid customer confusion (and such indication may include a link to
Purchaser’s website).

 

6.5     Sales and Transfer Taxes and Fees. Seller shall pay when due from assets
other than the Purchased Assets, all Illinois and/or federal sales taxes and all
other Illinois and/or federal taxes and fees imposed on the transfer of the
Purchased Assets arising by virtue of the sale of the Purchased Assets to
Purchaser, regardless of whether the liability for said taxes or fees is imposed
by law upon Seller or upon Purchaser.

 

6.6     Cooperation. In addition to the rest of the provisions contained herein
requiring cooperation, Seller shall, at no cost to Purchaser (unless the parties
otherwise agree in writing), other than payment of Seller's reasonable
out-of-pocket expenses, at Purchaser’s reasonable request, use commercially
reasonable efforts to assist Purchaser in addressing customer concerns and/or
negotiating new or revised contracts.

 

 
 

--------------------------------------------------------------------------------

 

 

6.7     Further Assurances. The parties shall execute such further documents,
and perform such further acts, as may be necessary to transfer and convey the
Purchased Assets to Purchaser, on the terms herein contained, and to otherwise
comply with the terms of this Agreement and consummate the transaction
contemplated hereby.

 

ARTICLE VII

Definitions

 

“Accounts Receivable” has the meaning set forth in Section 1.3(b).

 

“Assumed Liabilities” has the meaning set forth in Section 2.1.

 

“Assumed Contracts” has the meaning set forth in Section 1.2(d).

 

“Business” has the meaning set forth in the Recitals above.

 

“Claim” means (i) all liabilities; (ii) all out-of-pocket losses, deficiencies,
damages, judgments, awards, penalties and settlements; (iii) all demands,
claims, suits, actions, causes of action, proceedings, assessments, whether or
not ultimately determined to be valid; and (iv) all costs and expenses
(including, without limitation, court costs and reasonable fees and attorneys’
fees) of investigating, defending or asserting any of the foregoing.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Customer Contracts” means those contracts specifically listed on Schedule
1.2(e).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means those assets specifically set forth in Section 1.3.

 

“Indebtedness” means any or all of the following liabilities or obligations of
Seller, whether primary or secondary, absolute or contingent, or secured or
unsecured: (a) for borrowed money or for the deferred purchase price of property
or services; (b) amounts owed under capital leases; (c) evidenced by letters of
credit, notes, bonds, debentures, guaranties or similar obligations; or (d)
secured by a security interest, mortgage, lien or other encumbrance on any asset
of Purchaser.

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (i) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all advertising and promotional
materials, (h) all other proprietary rights, and (i) all copies and tangible
embodiments thereof (in whatever form or medium).

 

 
 

--------------------------------------------------------------------------------

 

 

“Law” means any constitution, statute, law, ordinance, regulation or rule of any
state, federal, foreign, territorial or other government body, subdivision,
agency, department, commission, board, bureau or instrumentality of a
governmental body.

 

“Person” means an individual, partnership, limited liability company,
corporation, trust, unincorporated organization and/or any other form of entity.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any court, governmental or administrative body or agency or
arbitrator.

 

“Purchased Intellectual Property” has the meaning set forth in Section 4.2(m).

“Purchaser” has the meaning set forth in the preface above.

 

“Purchaser’s Ancillary Documents” means those documents listed in Section
4.1(a).

 

“Purchased Assets” means all of the assets purchased by Purchaser from Seller as
described in Section 1.2, but excluding the Excluded Assets.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the preface above.

 

“Seller’s Ancillary Documents” means those documents listed in Section 4.2(c).

 

“Tangible Assets” has the meaning set forth in Section 1.2(a).

 

ARTICLE VIII

Miscellaneous

 

8.1     Expenses. Each party hereto shall bear all fees and expenses incurred by
such party in connection with, relating to or arising out of the execution,
delivery and performance of this Agreement and the consummation of the
transaction contemplated hereby, including, without limitation, attorneys',
accountants’ and other professional fees and expenses.

 

8.2     Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of Purchaser;
provided, however, that any Party may make any public disclosure it believes in
good faith is required by applicable law or any listing or trading agreement
concerning its publicly traded securities (in which case the disclosing Party
will use its reasonable best efforts to advise the other Parties prior to making
the disclosure), including, without limitation, reports Purchaser may be
required to file under the Securities Act and the Securities Exchange Act
(including pursuant to Section 13(a) or 15(d) of the Exchange Act), as a public
reporting company.

 

 
 

--------------------------------------------------------------------------------

 

 

8.3     Notices. All notices required or permitted to be given hereunder shall
be in writing and may be delivered by hand, by facsimile, by nationally
recognized private courier, or by United States mail. Notices delivered by mail
shall be deemed given three (3) business days after being deposited in the
United States mail, postage prepaid, registered or certified mail. Notices
delivered by hand by facsimile, or by nationally recognized private carrier
shall be deemed given on the first business day following receipt; provided,
however, that a notice delivered by facsimile shall only be effective if such
notice is also delivered by hand, or deposited in the United States mail,
postage prepaid, registered or certified mail, on or before two (2) business
days after its delivery by facsimile. All notices shall be addressed as follows:

 

 

If to Purchaser: 

Juhl Energy, Inc.

Attn: John Mitola, President

1502 17th Street SE

Pipestone, MN 56164

Facsimile: 507.777.4344

 

 

 

 

If to Seller: 

PVPower, Inc.

Attn: _________________

______________________

______________________

 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

 

8.4     Entire Agreement. This Agreement and the instruments to be delivered by
the parties pursuant to the provisions hereof constitute the entire agreement
between the parties. Each Exhibit, and the Disclosure Schedule, shall be
considered incorporated into this Agreement. Any amendments, or alternative or
supplementary provisions to this Agreement, must be made in writing and duly
executed by an authorized representative or agent of each of the parties hereto.

 

8.5.     Non Waiver. The failure in any one or more instances of a party to
insist upon performance of any of the terms, covenants or conditions of this
Agreement, to exercise any right or privilege in this Agreement conferred, or
the waiver by said party of any breach of any of the terms, covenants or
conditions of this Agreement, shall not be construed as a subsequent wavier of
any such terms, covenants, conditions, right or privileges, but the same shall
continue and remaining full force and effect as if no such forbearance or wavier
had occurred. No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party.

 

8.6     Applicable Law. This Agreement shall be governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the internal laws of the State of Illinois applicable to contracts
made in that State.

 

 
 

--------------------------------------------------------------------------------

 

 

8.7     Binding Effect; Benefit. This Agreement shall inure to the benefit of
and be binding upon the parties hereto, and their successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any person other than the parties hereto, and their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

8.8     Assignability. This Agreement shall not be assignable by either party
without the prior written consent of the other party, except that Purchaser may
assign its rights and delegate its duties under this Agreement to its lenders
for collateral security purposes. No such collateral assignment shall relieve
Purchaser of any of their liabilities under this Agreement.

 

8.9     Amendments. This Agreement may not be modified, amended or terminated,
except pursuant to an instrument in writing executed and delivered on behalf of
each of the parties hereto.

 

8.10     Headings; Construction. The headings contained in this Agreement are
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement. The language used in the Agreement shall be
deemed to be the language chosen by all of the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

8.11     Waiver of Conflict of Interest. The law firm of Synergy Law Group,
L.L.C. (“Law Firm”) has disclosed to the parties its potential conflicts of
interest arising from the negotiation of this Agreement and all documents
related hereto in connection with the transactions contemplated herein. The
parties acknowledge that they have been advised of all conflicts of interest
arising from the representation provided to the parties referenced herein by
attorneys from the Law Firm. The parties hereby waive any conflict of interest
resulting from the past, current and future representation provided by the Law
Firm to the parties in both matters related and unrelated to this Agreement.

 

[Signatures Located on Following Page]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

SELLER:  

 

PURCHASER:  

 

 

 

 

 

PVPOWER, INC.  

 

JUHL ENERGY, INC.  

                    By:     By:                       Title:     Title:  

                               

 